DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 7/11/2022. Accordingly, claims 1-20 remain pending. The applicant's arguments filed  on 7/11/2022 have been fully considered but they are not persuasive.

The Applicant asserts on page 2 of the Response:
“In contrast, the Examiner asserted that the measure of “apparent porosity” in Zebaze is essentially the same as the recited “bone density ratio of interest.” (See Action, p. 3.) However, even assuming arguendo that porosity is analogous to density, which Applicant does not concede.”

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “apparent porosity” in Zebaze is not the same as the recited “bone density ratio of interest.”  For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in Claim 1 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Zebaze” is cited to in order to show the existence of the claim 1 limitation which says, “the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image” This portions of “Zebaze” cited to states that a “For example, image processor 16 is configured to determine the apparent porosity (which is sometimes referred to simply as the ‘porosity’, but which—as the skilled person will appreciate—should be distinguished from the absolute porosity) of the compact cortex (aPoCC). If there has been no increase in porosity, all the strips would have a similar density. Apparent porosity is therefore calculated as the ratio of (i) the area of a rectangle defined by DS.sub.max and the thickness of the cortex and (ii) the area under the density curve within the specific compartment of the cortex (cf. FIG. 16 for the boundaries l, m, n and o of the respective compartments)” [0232], Despite the apparent lack of a density ratio in “Zebaze” it is nevertheless considered to read onto this limitation of claim 1. This is true because, they do state the ratio as “the area of a rectangle defined by DS.sub.max and the thickness of the cortex and (ii) the area under the density curve within the specific compartment of the cortex” (DS.sub.max is the maximum density in a strip) one of ordinary skill in the art would recognizes that the bone density ratio is taught here, even if “Zebzae” adds additional elements for porosity. For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 2 of the Response:
“Zebaze fails to teach a ratio of porosity at one location of a bone to that of another location of bone, which would be an equivalent porosity ratio” 

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Zebaze fails to teach a ratio of porosity at one location of a bone to that of another location of bone” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in Claim 1 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Zebaze” is cited to in order to show the existence of the claim 1 limitation which says, “the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image” This portions of “Zebaze” cited to states that a “identifying abnormality in the material of interest using the at least first and/or second adjacent materials. In an example, identifying abnormality in the material of interest includes identifying one or more pixels or voxels in the material of interest that have values representative of attenuation, intensity or density below or above values representative of attenuation, intensity or density of pixels or voxels of the at least first and/or second adjacent materials” [0029]. Despite the apparent lack of the mention of ratios in “Zebaze”, it is nevertheless considered to read onto this limitation of claim 1. It is because, “Zebzae” states “identifying abnormality in the material of interest includes comparing the representative density, attenuation or intensity of pixels or voxels in the material of interest with the density, attenuation or intensity values below or above representative values of pixels or voxels of the at least first and/or second adjacent materials.” [0029]  one of ordinary skill in the art would recognizes that the comparison of representative density at the first and/or second adjacent materials would be equivalent to the creation of a ratio, since a ratio is a quantitative comparison of two numbers. For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mathematical expressions or the what they represent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 10, 11, 12, 13, 14, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zebaze et al (US 20160296188 A1), in view of Humbert (US 20180144473 A1).
Regarding Claim 1, Zebaze et al teaches, method of determining a boundary of a cancer of a bone of a patient, “identification and distinguishing of bone from surrounding tissue (such as muscle and fat), the analysis of its structure and the detection of decayed or abnormal bone” [0002]), by imaging the bone of a patient (“FIG. 6 is an exemplary image of bone as output by the image processor of the system of FIG. 1;” [0053]), obtaining from the image of the bone a bone density ratio of interest, the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image (“For example, image processor 16 is configured to determine the apparent porosity (which is sometimes referred to simply as the ‘porosity’, but which—as the skilled person will appreciate—should be distinguished from the absolute porosity) of the compact cortex (aPoCC). If there has been no increase in porosity, all the strips would have a similar density. Apparent porosity is therefore calculated as the ratio of (i) the area of a rectangle defined by DS.sub.max and the thickness of the cortex and (ii) the area under the density curve within the specific compartment of the cortex (cf. FIG. 16 for the boundaries l, m, n and o of the respective compartments)” [0232]) where this porosity ratio of interest would be analogous to a density ratio of interest, and determining based on the comparison whether the abnormality of the bone of the patient is present at the first location in the image or the second location in the image (“identifying abnormality in the material of interest using the at least first and/or second adjacent materials. In an example, identifying abnormality in the material of interest includes identifying one or more pixels or voxels in the material of interest that have values representative of attenuation, intensity or density below or above values representative of attenuation, intensity or density of pixels or voxels of the at least first and/or second adjacent materials” [0029]). This method, that detects abnormalities would be able to detect cancer present in the bone, as well as other bone abnormalities (“Image processor 16 allows a very broad investigation of bone and its surrounding tissues (typically comprising muscle and fat). The application of image processor 16 is not limited to indices relevant to the detection of osteoporosis. Indices produced relevant to many other metabolic diseases and infiltrative bone diseases such bone metastasis.” [0206])
However, Zebaze et al does not teach, comparing the obtained bone density ratio of interest to a reference bone density ratio of interest of a reference bone without cancer.
Humbert teaches comparing the obtained bone density ratio of interest to a reference bone density ratio of interest of a reference bone without bone cancer (“Contrary to the method disclosed by Treece et al. [11], where the mentioned thickness-density relationship was determined from measures made on the same patient, the method of the first aspect of the present invention comprises determining said thickness-density relationship from multiple thickness and density measurements made on reference imaging data of a reference cortical bone tissue structure of a subject which is not said patient, wherein said imaging data are low resolution imaging data while said reference imaging data are high resolution imaging data.” [0015]).
Zebaze et al and Humbert are both considered to be analogous to the claimed invention because they are in the same field ---of imaging bone density. Therefore, it would have been obvious to an of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al to incorporate the teachings of Humbert, in order to produce an estimation with less bias and errors (Humbert “With regards to the density estimation, the current implementation showed lower bias and errors (standard deviation) than the ‘CBM v3’ method (Table 1).” [0059]).
Regarding Claim 2, Zebaze et al teaches the incorporation of a CT Scanner, for imaging (“System 10 comprises a CT scanner 12, CT control system 14 and an image analyzer in the form of image processor 16.” [0104]).
Regarding Claim 10, Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, specifically Zebaze et al teaches obtaining from the image of the bone a bone density ratio of interest, the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image.
And, Humbert comparing the obtained bone density ratio of interest to a reference bone density ratio of interest of a reference bone without bone cancer.
Zebaze et al and Humbert are both considered to be analogous to the claimed invention because they are in the same field --imaging bone density. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al to incorporate the teachings of Humbert, in order to use a similar process as the one used on the patient (Humbert [0015]).
Regarding Claim 11, Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, 10.
Additionally, Humbert teaches wherein the bone density ratio of interest is based on a plurality of reference bones of a reference population of reference patients. (“Preferably, said measured variations determining said thickness-density relationship are obtained from multiple thickness and density measurements made on several reference cortical bone tissue structures of a plurality of subjects, none of which being said patient, and/or on several portions of each reference cortical bone tissue structure and/or on several reference cortical bone tissues structures of each of said subjects.” [0021]).
Zebaze et al and Humbert are all considered to be analogous to the claimed invention because they are in the same field ---of imaging bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al to incorporate the teachings of Humbert, in order to have a larger sample size, to compare to the patient data (Humbert “Preferably, said measured variations determining said thickness-density relationship are obtained from multiple thickness and density measurements made on several reference cortical bone tissue structures of a plurality of subjects, none of which being said patient, and/or on several portions of each reference cortical bone tissue structure and/or on several reference cortical bone tissues structures of each of said subjects.” [0021]).
Regarding Claims 12, and 13 Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, 10, 11, specifically Humbert teaches comparing the obtained bone density ratio of interest to a reference bone density ratio of interest of a reference bone without bone cancer. 
Additionally, Zebaze et al teaches wherein the first location and the second location are measured from an anatomical landmark (“Image processor 16 numbers or indexes regions of interest within a slice, so each ROI corresponds to a specific anatomical location.”[0338]).
Regarding Claim 14 Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, 10, 11, 12, 13. Additionally, Zebaze et al wherein the first and second locations, and the first and second reference locations, are measured as percentile distances from the anatomical landmark and the reference anatomical landmark, respectively (“For example, at the distal radius, ROI1 correspond to the lateral aspect of the radius as image processor 16 rotates anticlockwise, for angle of 5 degrees for example, ROI.sub.36 corresponds to the anterior aspect, and ROI.sub.54 to the medial aspect.”[0338]) the method described would be analogous to measuring locations as percentile distances from anatomical landmarks.  
Regarding Claim 17, Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, specifically Zebaze et al teaches obtaining from the image of the bone a bone density ratio of interest, the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image.
Additionally, Humbert teaches wherein the first density of the bone is measured as a first value in Hounsfield units and the second density of the bone is measured as a second value in Hounsfield units.(“QCT uses a standard X-rays CT scanner together with a calibration phantom to convert Hounsfield Units of the CT images to Bone Mineral Density (BMD) values.”[0004]) 
Zebaze et al and Humbert are both considered to be analogous to the claimed invention because they are in the same field ---of imaging bone density. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al to incorporate the teachings of Humbert, in order use Hounsfield units to directly relate the measured image value to Bone Mineral Density (“QCT uses a standard X-rays CT scanner together with a calibration phantom to convert Hounsfield Units of the CT images to Bone Mineral Density (BMD) values.”[0004]) 
Regarding Claim 18, Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, specifically Zebaze et al teaches obtaining from the image of the bone a bone density ratio of interest, the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image..
Additionally, Humbert teaches the first and second locations are both within a cortical shell of the bone (“providing measured variations of an imaging parameter of imaging data defining at least one representation of a region of bone tissue of a patient including said cortical bone tissue structure of interest, said variations being measured along a line crossing said cortical bone tissue structure of interest (preferably in a substantially normal direction to a cross-section thereof) and being representative of variations of bone tissue structure density;” [0009]).
Zebaze et al and Humbert are both considered to be analogous to the claimed invention because they are in the same field ---of imaging bone density. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al to incorporate the teachings of Humbert, in order gather information about bone fracture as well as bone diseases, like cancer (Humbert “In particular, the cortical bone anatomical distribution is a critical component in determining the resistance of a bone to fracture [3] and cannot be evaluated using direct measurements in the 2D DXA projection.” [0004]).
Regarding Claims 19 and 20 Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claims 1 and 18, specifically Zebaze et al teaches obtaining from the image of the bone a bone density ratio of interest, the bone density ratio of interest being a ratio of a first density of the bone at a first location in the image to a second density of the bone at a second location in the image.
Additionally, Zebaze et al teaches wherein the first and second bone density represents the maximum bone density at the location (“Image processor 16 also identifies the strip with the maximum density (DS.sub.max) within the entire curve. (At the voxel or pixel level, the words density and attenuation may be used interchangeably.) FIG. 9 is a plot of bone strip density (in milligrams of hydroxyapatite per cubic centimetre or mgHA/cc) against strip or line number, for the image of FIG. 8A, with the location of maximum strip density DS.sub.max indicated.” [0153]). 

Claims 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zebaze et al (US 20160296188 A1), in view of Humbert (US 20180144473 A1), in further view of Park et al (US 8617171 B2).
Regarding Claim 3 and 4, Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, specifically Zebaze et al teaches the obtaining and determining step, and Humbert teaches the comparing step, but fail to teach a plurality of images in a first plane. 
However, Park et al teaches a plurality of images in a first plane (“In one embodiment, the knee coil 2D images 16 include a plurality of coronal images 16a, a plurality of axial images 16b and a plurality of sagittal images “(Col 9, Lines 41 -43)).
Zebaze et al, Humbert, and Park et al are all considered to be analogous to the claimed invention because they are in the same field of imaging bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al, Humbert to incorporate the teachings of Park et al, in order to scan along the entire body part in the plane orientation (“is scanned in a MRI body coil to generate a plurality of 2D body coil MRI images 52 of the patient's entire leg length”(Col 9, Lines 56 -58)).
Regarding Claim 5, 6, 7, and 8 Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, specifically Zebaze et al teaches the obtaining and determining step, and Humbert teaches the comparing step, but fail to teach a plurality of images in the axial plane, sagittal plane, and coronal plane. 
However, Park et al teaches a plurality of images in the axial plane, sagittal plane, and coronal plane (“In one embodiment, the knee coil 2D images 16 include a plurality of coronal images 16a, a plurality of axial images 16b and a plurality of sagittal images “(Col 9, Lines 41 -43)). 
Zebaze et al, Humbert, and Park et al are all considered to be analogous to the claimed invention because they are in the same field of imaging bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al, Humbert to incorporate the teachings of Park et al, in order to create accurate 3D bone models from the segmented images (“generating 3D bone models 22 from the segmented images” (Col 8, Lines 16 -17)).
Regarding Claim 9, Zebaze et al as modified by Humbert teach the invention substantially as claimed with respect to claim 1, 3, 4, 5, 6, 8. but fail to teach defining a three-dimensional shape of the cancer based on the determining steps performed on each of the first, second, and third pluralities of images.
However, Park et al teaches defining a three-dimensional shape, based on the images (“generating 3D bone models 22 from the segmented images” (Col 8, Lines 16 -17)).
Zebaze et al, Humbert, and Park et al are all considered to be analogous to the claimed invention because they are in the same field ---of imaging bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al, and Humbert to use the three dimensional shape to aid in medical procedures (“The resulting "saw cut and drill hole data" 44 is referenced to the restored bone models 28 to provide saw cuts and drill holes that will allow arthroplasty implants to achieve a joint alignment that is: (1) generally representative of the patient's pre-degenerative joint line (i.e., natural alignment);” (Col 9, Lines 23-27)).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zebaze et al (US 20160296188 A1), in view of Humbert (US 20180144473 A1), in view of Park et al (US 8617171 B2), in further view of Liew et al (US 20140355852 A1).
Regarding Claim 15 and 16, Zebaze et al as modified by Humbert as modified by Park et al teach the invention substantially as claimed with respect to claim 1, 10 and 11, but fail to teach a reference population, similar to the patient.
However, Liew et al teaches a reference population comprises a group of individuals having a parameter in common with the patient, like sex, age and race (“data from a reference database of fracture load for age, sex, race, height and weight matched individuals.” [0026]).
Zebaze et al, Humbert, Park et al, and Liew et al are all considered to be analogous to the claimed invention because they are in the same field ---of imaging bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zebaze et al, Humbert, and Park et al to incorporate the teachings of Liew et al, in order have an accurate reference population (Zebaze et al “data from a reference database of fracture load for age, sex, race, height and weight matched individuals.” [0026]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         



/SERKAN AKAR/Primary Examiner, Art Unit 3793